Citation Nr: 1311038	
Decision Date: 04/03/13    Archive Date: 04/19/13

DOCKET NO.  07-13 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether a previously denied claim for service connection for bilateral hearing loss should be reconsidered. 

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include bipolar disorder.

4.  Entitlement to service connection for gynecological problems other than bacterial vaginosis, to include cervical cancer and human papilloma virus (HPV).

5.  Entitlement to an effective date earlier than November 17, 2004 for the grant of service connection for PTSD.

6.  Entitlement to an effective date earlier than November 17, 2004 for the grant of service connection for bacterial vaginosis.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from January 1993 to June 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA) in Boise, Idaho which denied the Veteran's request to reopen a claim for service connection for bilateral hearing loss; claims for service connection for an acquired psychiatric disorder, including PTSD, and gynecological problems, including cervical cancer and HPV, were also denied.  

In March 2010, the Board remanded these issues to the RO, via the Appeals Management Center (AMC) in Washington, DC, for scheduling of a personal hearing.  This was accomplished, and the Veteran testified at a May 2010 hearing, held via videoconference from the RO, before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

Thereafter, in August 2010, the Board remanded the issues on appeal to the RO, via the AMC, for further development.  After completing additional development, the AMC, by rating decision dated in March 2012, granted service connection for PTSD and assigned a noncompensable evaluation, effective November 17, 2004.  Subsequently, by rating decision dated in April 2012, it granted an increased, 50 percent evaluation for PTSD, effective November 17, 2004.  The AMC also granted service connection for bacterial vaginosis and assigned a 10 percent evaluation, effective November 17, 2004.  

In view of the foregoing, the matters of entitlement to service connection for PTSD and bacterial vaginosis are no longer before the Board.  See Seri v. Nicholson, 21 Vet. App. 441, 447 (2007).  These decisions do not, however, represent a grant of the full benefits sought with regard to the Veteran's psychiatric and gynecological disorder claims because the record reflects additional conditions that have been separately diagnosed from PTSD and bacterial vaginosis.  To the extent that the Veteran has not withdrawn her appeal as to these other disorders, they continue before the Board.  See, e.g., AB v. Brown, 6 Vet. App. 35, 38 (1993).  Hence, the Board has recharacterized the issues above to reflect this.

Regarding the Veteran's hearing loss claim, the Board notes that she was previously denied service connection for hearing loss by RO rating decision dated in November 1994, but did not appeal this decision.  As explained in more detail below, the nature of additional evidence received since the November 1994 rating decision provides a basis for reconsidering the claim.  As such, the Board has recharacterized the appeal as involving the first two matters set forth on the title page.  

The Board's decision addressing the request to reopen the claim for service connection for bilateral hearing loss is set forth below.  The underlying claim for service connection, on the merits, is addressed in the remand following the order, along with the other issues listed as on appeal.  These matters are being remanded to the RO, via the AMC, in Washington, DC.  VA will notify the Veteran when further action is required.


FINDINGS OF FACT

1.  In a November 1994 rating decision, the RO denied service connection for bilateral hearing loss; although notified of the denial in a letter dated that same month, the Veteran did not initiate an appeal.  

2.  New evidence associated with the claims file since the November 1994 denial of the claim for service connection for bilateral hearing loss includes relevant official service department records not previously considered.  


CONCLUSION OF LAW

The criteria for reconsideration of the claim for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Given the favorable disposition of the claim herein decided - whether to reconsider a claim of service connection for bilateral hearing loss - the Board finds that all notification and development action needed to fairly adjudicate this matter have been accomplished.  

Analysis

Review of the record reflects that the Veteran's initial claim for service connection for bilateral hearing loss, received in June 1994, was denied in a November 1994 rating decision.  The evidence of record at the time included the Veteran's service treatment records, as provided by the Records Management Center (RMC).  The basis for the RO's November 1994 denial was that the service treatment records reflected preexisting bilateral hearing loss that was not shown to have been aggravated by military service.  

Although notified of this denial in an November 1994 letter, the Veteran did not initiate an appeal of the RO's decision denying service connection for bilateral hearing loss.  Typically, this fact would render the decision final as to the evidence then of record, and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  Under such circumstances, VA could only reopen and review such claim if new and material evidence is submitted by or on behalf of the Veteran.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  At any time after VA issues a decision on a claim, however, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement that new and material evidence must first be received.  38 C.F.R. § 3.156(c).

In this case, additional evidence was associated with the claims file following the November 1994 denial - namely, official service department records received at the AMC in March 2011 - that is relevant to the Veteran's present claim on appeal.  Such records consist of additional service treatment records not previously associated with the claims file that were received from the National Personnel Records Center (NPRC).  More specifically, these records include the Veteran's May 1994 report of separation physical examination, including audiological examination results, and report of medical history.  In addition to the evidence received in March 2011, the Board notes that the record also contains a copy of the audiogram conducted during the May 1994 separation physical examination that does not appear to have been of record at the time of the November 1994 rating decision.  This report indicates the Veteran was routinely exposed to hazardous noise during service.  

Clearly these additional service treatment records are relevant to the Veteran's claim of entitlement to service connection for bilateral hearing loss.  Accordingly, as, pursuant to 38 C.F.R. § 3.156(c), these additional service records received require reconsideration of the claim for service connection, analysis of the claim in light of 38 C.F.R. § 3.156(a) is unnecessary.  [The Board further notes, parenthetically, that if the reconsidered claim is ultimately granted all or in part on the basis of the additional service records received, the effective date of such award is the date entitlement arose, or the date of receipt of the previously denied claim, whichever is later.  See 38 C.F.R. § 3.156(c)(iii)(3).]


	(CONTINUED ON NEXT PAGE)


ORDER

The request to reconsider the claim for service connection for bilateral hearing loss is granted.  


REMAND

The Board sincerely regrets further delay to this appeal.  However, review of the record reveals that further action on the Veteran's claims is warranted.  

At the outset, the Board notes that the claims for service connection for an acquired psychiatric disorder and a gynecological disorder were remanded in August 2010 for additional evidentiary development.  In its remand, the Board instructed the RO/AMC to readjudicate these matters following completion of its development and, if denied, issue an appropriate supplemental statement of the case.  See 38 C.F.R. § 19.31(c) (2012).  Additional evidence, to include lay statements from the Veteran, VA and non-VA treatment records, and VA examination reports, was associated with the claims file following the Board's August 2010 remand.  Thereafter, the AMC issued March and April 2012 rating decisions awarding service connection for PTSD and bacterial vaginosis, respectively.  These rating decisions reflect that the AMC concluded such awards represented a full grant of benefits sought on appeal.  As discussed above, however, the Veteran has other acquired psychiatric and gynecological disorders for which service connection has not yet been awarded.  Hence, the issues of entitlement to service connection for an acquired psychiatric disorder (albeit other than PTSD) and a gynecological condition (albeit other than bacterial vaginosis) remain on appeal.  As no readjudication of these issues was ever completed, a remand is necessary to afford the RO/AMC the opportunity to comply with the Board's remand instruction to consider this evidence in the first instance.  Id.  See also 38 C.F.R. § 19.37 (2012) and Stegall v. West, 11 Vet. App. 268, 271 (1998).

Further development is warranted, however, prior to the RO/AMC completing its readjudication of these issues.  In that regard, for reasons discussed below, the Board finds that there was not substantial compliance with its August 2010 remand directives requesting additional psychiatric and gynecological examinations and opinions.  See Stegall, 11 Vet. App. at 271.  Moreover, additional development with respect to outstanding private treatment records is necessary in light of evidence received since the August 2010 remand.

With regard to the Veteran's claimed acquired psychiatric disability, the March 2012 VA examination report reflects that she has been diagnosed with PTSD, bipolar disorder (not otherwise specified), and borderline personality disorder.  The examiner noted that the onset of the Veteran's bipolar disorder post-dated her military service.  Relevant to this remand, however, the examiner did not opine as to the etiology of such disorder, to include whether bipolar disorder is related to the Veteran's military service or a service-connected disability, including PTSD.  As such question was expressly posed by the Board in its August 2010 remand, and an opinion regarding the etiology of bipolar disorder is essential to this determination, the Board has no choice but to return the examination report to the March 2012 VA examiner for an addendum opinion.  See id.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As discussed in the August 2010 remand, the Veteran's previously submitted release form for the Taliaferro Mental Health Center was inadequate due to several specified deficiencies.  As such, the RO/AMC was directed to obtain a "valid release" from the Veteran and renew requests for the identified treatment records.  Review of the claims file reflects that an updated release was received in September 2010 and forwarded to Taliaferro Mental Health Center.  In November 2010, the facility replied that the release form provided was again inadequate due to the specified deficiencies.  No further development was undertaken.  

Given the foregoing, the Board finds that the AMC did not comply with its August 2010 remand directive.  Specifically, it did not ensure that it obtained a "valid release" from the Veteran.  On remand, the RO/AMC must ensure that it obtains a release form that addresses the deficiencies identified in the November 2010 response from the Taliaferro Mental Health Center.  Once it has received an appropriate release form from the Veteran it should renew requests for the identified treatment records.  

Turning to the Veteran's claimed gynecological disorder, the March 2012 VA gynecological examination report reflects diagnoses of bacterial vaginosis; history of cervical cancer, status post colposcopy with cervical conization; and history of urinary incontinence, status post suspension surgery.  Pertinent to the reasons for this remand, the examining clinician failed to discuss the etiology of the Veteran's diagnosed urinary incontinence, status post bladder suspension surgery.  The Board observes that opinions were specifically requested for all diagnosed conditions and, in this case, private medical evidence reflects the Veteran's urinary incontinence is stress-related.  Hence, even though the examiner noted a post-service diagnosis in October 2009, an opinion is necessary as to whether this disorder is caused or aggravated by the Veteran's service-connected PTSD.  See id.  

As regards the Veteran's cervical cancer, the examiner noted that she was unable to locate any PAP smears from 1993/1994 to evaluate the Veteran's assertions that she developed cervical cancer as a result of HPV contracted during her in-service sexual assault.  In fact, the claims file contains PAP smears conducted in December 1993.  As it is unclear from the current examination report whether these were reviewed by the examiner, additional opinion is required.  Also, the Board notes that where an examiner specifically identifies additional information that would facilitate a more conclusive opinion, the duty to assist requires that VA at least investigate the feasibility of providing that information.  See Jones v. Shinseki, 23 Vet. App. 382, 388-89 (2010).  Hence, the RO/AMC should specifically notify the Veteran of the need to submit any PAP smears dated between her in-service sexual assault and her 1995 diagnosis of cervical cancer.  

As noted above, the claim of service connection for bilateral hearing loss is being reconsidered in light of the addition of relevant official service department records.  Adjudication of the merits of this claim is premature, however, as there is evidence of record indicating the existence of outstanding VA treatment records.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In that regard, a May 2012 VA pension examination report indicates the Veteran underwent an audiogram in April 2011 and that such testing revealed sensorineural hearing loss.  This audiogram is not associated with the claims file.  Similarly, other VA treatment reports of record show that the Veteran was seen by the audiology clinic in Spokane, Washington on May 25, 2011, June 22, 2011, and August 2, 2011.  Further, it is likely that more recent records from this facility exist.  As such, the Board finds that the RO/AMC must obtain all outstanding, pertinent treatment records from the Spokane VA Medical Center (VAMC) dated since June 5 2012, as well as the aforementioned outstanding audiology reports, following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities.  

Finally, as previously noted, by March 2012 and April 2012 rating decisions, the AMC granted service connection for PTSD and bacterial vaginosis, respectively, and assigned initial ratings effective November 17, 2004.  In May 2012, the Veteran submitted correspondence entitled "MOTION" in which she indicated that she was seeking an earlier effective date for the award of service connection for both of these disabilities.  

VA has a legacy of paternalism in its dealings with veterans, King v. Brown, 4 Vet. App. 519, 522 (1993), and its benefits system is uniquely pro-claimant.  Hensley v. West, 212 F.3d 1255, 1262 (Fed. Cir. 2000).  With these principles in mind, the Board finds that the Veteran's May 2012 correspondence constitutes a valid notice of disagreement as to the effective dates assigned to the awards of service connection for PTSD and bacterial vaginosis.  In a case in which an appellant has timely expressed disagreement in writing with a decision by an agency of original jurisdiction, and the agency of original jurisdiction failed to issue a statement of the case, the Board should remand the matter for appropriate action.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the Board is required to remand these issues for the issuance of a statement of the case.  Id.  On remand, the Veteran will have the opportunity to file a timely substantive appeal if she wishes to perfect an appeal of these matters.

Accordingly, the case is REMANDED for the following action:

1.  Undertake all actions required by 38 C.F.R. § 19.26, including issuance of a statement of the case, on the issues of entitlement to an effective date earlier than November 17, 2004 for PTSD and bacterial vaginosis, so that the Veteran may have the opportunity to complete an appeal on the issue (if she so desires) by filing a timely substantive appeal.  

These issues should only be returned to the Board if a timely substantive appeal is submitted.

2.  Obtain from the Spokane VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since June 5, 2012, and an April 2011 audiogram (referenced in a May 2012 VA pension examination), and audiology clinic notes dated May 25, 2011, June 22, 2011, and August 2, 2011.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO/AMC should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  Contact the Veteran and request that she provide any PAP smear reports dated from December 1993 through 1995.  If the Veteran responds, the RO/AMC should assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO/AMC should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  Contact the Veteran and obtain an updated VA Form 21-4142 for the Taliaferro Community Health Center.  The RO/AMC must amend or supplement the form as needed to comply with the provider's November 2010 instructions.  If the Veteran returns the completed form, the RO/AMC should assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO/AMC should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  Return the claims file to the clinician who conducted the March 2012 VA mental health examination for a supplemental opinion.  If this examiner is unavailable, another appropriate examiner should render the opinion.  Access to the claims file, Virtual VA and a copy of this remand must be made available to the examiner for review.

Regarding the previously diagnosed bipolar disorder, the examiner is to opine whether it is at least as likely as not that this disorder is (a) related to the Veteran's active military service or events therein or (b) is caused or aggravated by any service-connected disability, including PTSD.  A complete rationale for any opinion expressed must be provided.  If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, he/she must specifically explain why the cause of any diagnosed psychiatric disorder is unknowable.

6.  Return the claims file to the clinician who conducted the March 2012 VA gynecological examination for a supplemental opinion.  If this examiner is unavailable, another appropriate examiner should render the opinion.  Access to the claims file, Virtual VA and a copy of this remand must be made available to the examiner for review.

Regarding the previously diagnosed urinary incontinence, the examiner is to opine whether it is at least as likely as not that this disorder is (a) related to the Veteran's active military service or events therein or (b) is caused or aggravated by any service-connected disability, to include PTSD.  A complete rationale for any opinion expressed must be provided.  The examiner is to consider all relevant evidence, to include private medical evidence indicating that the Veteran's urinary incontinence is stress-related.  

Regarding the previously diagnosed cervical cancer, the examiner is to opine whether it is at least as likely as not that this disorder is related to the Veteran's active military service or events therein.  A complete rationale for any opinion expressed must be provided.  The examiner is to consider all relevant evidence, to include PAP smears dated in 1993 and 1994 that are associated with the claims file.

If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, he/she must specifically explain why the cause of any diagnosed gynecological disorder is unknowable.

7.  After the development requested has been completed, the RO/AMC should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The RO/AMC must ensure that the examiner documented his or her consideration of Virtual VA.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

8.  Upon completion of the above requested development and any additional development deemed appropriate (to include additional examination), the RO/AMC is to readjudicate the issues remaining on appeal.  All applicable laws, regulations, and theories of entitlement should be considered.  If any benefit sought on appeal remains denied, the appellant and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


